IN THE COURT OF APPEALS OF IOWA

                                      No. 20-1237
                                  Filed April 14, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RONALD EDWARD COLE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Mark F. Schlenker,

District Associate Judge.



      Ronald Cole appeals his sentence for operating while intoxicated.

AFFIRMED.



      Eric W. Manning of Manning Law Office, P.L.L.C., Urbandale, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Doyle, P.J., and Mullins and May, JJ.
                                         2


DOYLE, Presiding Judge.

      Ronald Cole pled guilty to operating while intoxicated, first offense. His plea

petition acknowledges: “There is a joint recommendation of 67 days in jail, the

Defendant shall serve 7 days in jail and then be released on electronic monitoring

through the Polk County Sheriff’s Office.      The Defendant will be placed on

Probation for 12 months . . . .” The plea was accepted by the district court, and a

sentencing hearing was scheduled. The sentencing court imposed a sentence of

one year in jail with all but sixty-seven days suspended. Cole was credited with

one day served. He was ordered to serve seven days in jail before becoming

eligible for electronic monitoring and placed on probation for a year. Cole appeals

his sentence.1

      Cole claims his sentence is illegal. He implies it is grossly disproportionate

to his crime and, thus, violates his constitutional protection against cruel and

unusual punishment. Article I, section 17 of the Iowa Constitution and the Eighth

Amendment of the United States Constitution provide persons convicted of a crime

with the right to be free from cruel and unusual punishment. U.S. Const. amend.

VIII; Iowa Const. art. I, § 17. An illegal sentence may be challenged at any time.

State v. Parker, 747 N.W.2d 196, 212 (Iowa 2008). When a defendant raises a




1 Under Iowa Code section 814.6 (2020), defendants cannot appeal a conviction
following a guilty plea (other than class “A” felonies) without good cause. Good
cause exists when a defendant challenges the sentence rather than the plea.
State v. Damme, 944 N.W.2d 98, 105 (Iowa 2020). Because Cole is challenging
his sentence, he has good cause to appeal.
                                           3

constitutional challenge to a sentence, our review is de novo. State v. Bruegger,

773 N.W.2d 862, 869 (Iowa 2009).

       Cole’s sentence is well within the bounds authorized by statute. See Iowa

Code § 321J.2(3)(a) (providing for a maximum period not to exceed one year

imprisonment in the county jail).      In reviewing a claim of cruel and unusual

punishment, if the sentence does not support an inference of gross

disproportionality, then no further analysis is necessary. See State v. Oliver, 812

N.W.2d 636, 650 (Iowa 2012). “[L]egislative determinations of punishment are

entitled to great deference,” and “[s]trict proportionality in sentencing . . . is not

required.” Bruegger, 773 N.W.2d at 872-73. Furthermore, “[l]egislative judgments

are generally regarded as the most reliable objective indicators of community

standards for purposes of determining whether a punishment is cruel and unusual.”

Id. at 873. Generally, a sentence within the bounds authorized by statute is unlikely

to be grossly disproportionate. See id. “[I]t is rare that a sentence will be so grossly

disproportionate to the crime as to satisfy the threshold inquiry and warrant further

review.” Oliver, 812 N.W.2d at 650. With these principles in mind, Cole’s sentence

does not create an inference of gross disproportionality.           We reject Cole’s

suggestion that his sentence imposes cruel and unusual punishment.

       Cole next appears to argue the sentencing court abused its discretion in not

properly addressing his potential for rehabilitation through probation and

treatment. We review sentencing challenges for correction of legal error. State v.

Formaro, 638 N.W.2d 720, 724 (Iowa 2002). When a district court, as here,

imposes a sentence within statutory limits, the sentencing decision “is cloaked with

a strong presumption in its favor.” Id. We will reverse the sentence only if the
                                        4

court abused its discretion or considered improper factors. See id. Our job is not

to “second guess” the sentencing court’s decision. Id. Instead, we assess whether

the court decided on clearly untenable grounds. Id.

      The district court’s sentence fell within the statutory limits. Cole waived

reporting of the sentencing hearing and has provided no facts on which to make a

finding of abuse of discretion. We find no abuse of discretion on the part of the

sentencing court.

      AFFIRMED.